                                               United States Bankruptcy Court
                                               Eastern District of New York
FMTB BH LLC,
         Plaintiff                                                                                Adv. Proc. No. 18-01052-cec
1988 MORRIS AVENUE LLC,
         Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0207-1                  User: galaimo                      Page 1 of 2                          Date Rcvd: Aug 31, 2020
                                      Form ID: pdf000                    Total Noticed: 5


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 02, 2020.
pla            +FMTB BH LLC,   1335 50 STREET, SUITE 2G,   Brooklyn, NY 11219-6504
9401492        +747 Third Avenue, Suite 33B,   New York, New York 10017,   (212) 826-6422,   ( 10017-2803
9401493        +STAHL & ZELMANOVITZ,   747 Third Avenue, Suite 33B,   New York, New York 10017,
                 T: (212) 826-6422,   F 10017-2803

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion02.br.ecf@usdoj.gov Aug 31 2020 18:58:43
                 Office of the United States Trustee,   Eastern District of NY (Brooklyn Office),
                 U.S. Federal Office Building,   201 Varick Street, Suite 1006,   New York, NY 10014-4811
ust            +E-mail/Text: ustpregion02.br.ecf@usdoj.gov Aug 31 2020 18:58:43     United States Trustee,
                 Office of the United States Trustee,   U.S. Federal Office Building,
                 201 Varick Street, Room 1006,   New York, NY 10014-7016
                                                                                            TOTAL: 2

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
dft               1143 FOREST AVENUE LLC
cc                1143 FOREST AVENUE LLC
dft               1821 TOPPING AVENUE LLC
cc                1821 TOPPING AVENUE LLC
dft               1974 MORRIS AVENUE LLC
cc                1974 MORRIS AVENUE LLC
cc                1988 MORRIS AVENUE LLC
dft               1988 MORRIS AVENUE LLC
cc                700 BECK STREET LLC
dft               700 BECK STREET LLC
ust*             +United States Trustee,   Office of the United States Trustee,   U.S. Federal Office Building,
                   201 Varick Street, Room 1006,   New York, NY 10014-7016
cd*              +FMTB BH LLC,   1335 50 STREET, SUITE 2G,   Brooklyn, NY 11219-6504
                                                                                             TOTALS: 10, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 02, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 31, 2020 at the address(es) listed below:
              Abraham Neuhaus    on behalf of Plaintiff    FMTB BH LLC abeneuhaus@yahoo.com,
               an@neuyac.com;abeneuhausesq@gmail.com
              Abraham Neuhaus    on behalf of Counter-Defendant    FMTB BH LLC abeneuhaus@yahoo.com,
               an@neuyac.com;abeneuhausesq@gmail.com
              Brian J. Markowitz   on behalf of Defendant    1143 FOREST AVENUE LLC bmarkowitz@goldsteinhall.com
              Brian J. Markowitz   on behalf of Defendant    700 BECK STREET LLC bmarkowitz@goldsteinhall.com
              Brian J. Markowitz   on behalf of Counter-Claimant    1143 FOREST AVENUE LLC
               bmarkowitz@goldsteinhall.com
              Brian J. Markowitz   on behalf of Counter-Defendant    FMTB BH LLC bmarkowitz@goldsteinhall.com
              Brian J. Markowitz   on behalf of Counter-Claimant    1974 MORRIS AVENUE LLC
               bmarkowitz@goldsteinhall.com
              Brian J. Markowitz   on behalf of Defendant    1988 MORRIS AVENUE LLC bmarkowitz@goldsteinhall.com
              Brian J. Markowitz   on behalf of Counter-Claimant    1821 TOPPING AVENUE LLC
               bmarkowitz@goldsteinhall.com
              Brian J. Markowitz   on behalf of Counter-Claimant    1988 MORRIS AVENUE LLC
               bmarkowitz@goldsteinhall.com
              Brian J. Markowitz   on behalf of Plaintiff    FMTB BH LLC bmarkowitz@goldsteinhall.com
District/off: 0207-1          User: galaimo                Page 2 of 2                  Date Rcvd: Aug 31, 2020
                              Form ID: pdf000              Total Noticed: 5


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Brian J. Markowitz    on behalf of Counter-Claimant    700 BECK STREET LLC
               bmarkowitz@goldsteinhall.com
              Brian J. Markowitz    on behalf of Defendant    1974 MORRIS AVENUE LLC bmarkowitz@goldsteinhall.com
              Brian J. Markowitz    on behalf of Defendant    1821 TOPPING AVENUE LLC bmarkowitz@goldsteinhall.com
              Daniel Robert Goldenberg    on behalf of Plaintiff    FMTB BH LLC dgoldenberg@goldsteinhall.com
              Daniel Robert Goldenberg    on behalf of Defendant    1143 FOREST AVENUE LLC
               dgoldenberg@goldsteinhall.com
              Daniel Robert Goldenberg    on behalf of Defendant    1974 MORRIS AVENUE LLC
               dgoldenberg@goldsteinhall.com
              Daniel Robert Goldenberg    on behalf of Counter-Claimant    1974 MORRIS AVENUE LLC
               dgoldenberg@goldsteinhall.com
              Daniel Robert Goldenberg    on behalf of Counter-Claimant    700 BECK STREET LLC
               dgoldenberg@goldsteinhall.com
              Daniel Robert Goldenberg    on behalf of Defendant    1821 TOPPING AVENUE LLC
               dgoldenberg@goldsteinhall.com
              Daniel Robert Goldenberg    on behalf of Defendant    1988 MORRIS AVENUE LLC
               dgoldenberg@goldsteinhall.com
              Daniel Robert Goldenberg    on behalf of Counter-Defendant    FMTB BH LLC
               dgoldenberg@goldsteinhall.com
              Daniel Robert Goldenberg    on behalf of Counter-Claimant    1143 FOREST AVENUE LLC
               dgoldenberg@goldsteinhall.com
              Daniel Robert Goldenberg    on behalf of Counter-Claimant    1821 TOPPING AVENUE LLC
               dgoldenberg@goldsteinhall.com
              Daniel Robert Goldenberg    on behalf of Defendant    700 BECK STREET LLC
               dgoldenberg@goldsteinhall.com
              Daniel Robert Goldenberg    on behalf of Counter-Claimant    1988 MORRIS AVENUE LLC
               dgoldenberg@goldsteinhall.com
              Fred B. Ringel    on behalf of Plaintiff    FMTB BH LLC fbr@robinsonbrog.com,
               cy@robinsonbrog.com;nfm@robinsonbrog.com
              Joseph Zelmanovitz     on behalf of Plaintiff    FMTB BH LLC joezelmanovitz@aol.com,
               aneuhaus@szlawllp.com
              Joseph Zelmanovitz     on behalf of Counter-Defendant    FMTB BH LLC joezelmanovitz@aol.com,
               aneuhaus@szlawllp.com
              Lawrence S. Hirsh    on behalf of Plaintiff    FMTB BH LLC lhirsh@robinsonbrog.com,
               paralegals@robinsonbrog.com
                                                                                               TOTAL: 30
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
In re:                                                             Chapter 11

FMTB BH LLC,                                                       Case No. 18-42228-cec

                                             Debtor.
-------------------------------------------------------------x
FMTB BH LLC,                                                       Adv. Pro. No. 18-01052-cec

                                            Plaintiff,

                 -against-

1988 MORRIS AVENUE LLC, 1974 MORRIS
AVENUE LLC, 700 BECK STREET LLC, 1143
FOREST AVENUE LLC and 1821 TOPPING
AVENUE LLC,

                                             Defendants.
-------------------------------------------------------------x

                                       JOINT PRE-TRIAL ORDER

TO THE HONORABLE CARLA E. CRAIG
UNITED STATES BANKRUPTCY JUDGE

        The parties having conferred among themselves and with the Court pursuant to

Bankruptcy Rule 7016,

        NOW, THEREFORE, the following statements, directions and agreements are adopted as

the Pre-Trial Order herein:

        1.       Nature of the Case         This action involves five separate contracts of sale for the

purchase by Plaintiff from one of each of the five Defendants of five separate pieces of real

property. Plaintiff maintains that Defendants are required to specifically perform their

obligations under the contracts of sale and consummate the closings on the purchases.

Alternatively, Plaintiff asserts that Defendants are liable to Plaintiff for damages for breach of



                                                         1
the contracts or for anticipatory breach of the contracts. Defendants maintain that Plaintiff

breached the contracts of sale by not appearing for Time of the Essence (“TOE”) closings on

December 18, 2017 and, as a consequence, pursuant to the terms of the Contracts and the

Contract Addendums, Defendants may keep the down payments made by Plaintiff and may

recover additional damages pursuant to the various Contract Addendums to the contracts of sale.

       2.      Jurisdiction-Venue Debtor/Plaintiff commenced this adversary proceeding

pursuant to Sections 105, 365, 542 and 541 of title 11 of the United States Code (the “Bankruptcy

Code”) and Rule 7001 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

Venue is proper in this district pursuant to 28 U.S.C. § 1409(a).


               Debtor/Plaintiff has alleged that this action is a “core” proceeding within the

meaning of 28 U.S.C. §157(b)(2)(A), (E), (M), (N), and (O) in that the complaint affects the

administration of the bankruptcy estate and involves a determination of the Debtor’s property

rights within the meaning of §541. Defendants disagree, and believe this proceeding is a “non-

core” proceeding, in that none of the subsection of 28 28 U.S.C. §157(b)(2) apply to the action

herein. Further, there is no basis to determine under any other section of the Bankruptcy Code that

this is a core-proceeding, as the claims do not arise under title 11 nor are, they related to the

Bankruptcy Proceeding. This is underscored by the very fact that, even assuming arguendo, that

Plaintiff is successful in being awarded specific performance, Plaintiff could not purchase the

properties at issue. However, the Court, in its Decision denying Defendants’ motion for summary

judgment, stated: “A bankruptcy judge may hear a non-core proceeding that is related to a

bankruptcy case. 28 U.S.C. § 157(c)(1). This non-core proceeding is related to this bankruptcy

case because the sale contracts are the only scheduled assets of the estate.” In addition, the parties

have consented to final adjudication of this adversary proceeding by this Court (ECF Nos. 45, 46).

                                                  2
       3.      Amendments-Dismissals           Plaintiff does not request any amendment to its

complaint other than to update the amount of damages requested in the alternative to specific

performance, and for use and occupancy since December 18, 2017. Defendants do not request

any amendments to their Answer or Counterclaim, other than to update the amount of damages

requested in the Third and Fourth Counterclaims, as the damages alleged in those causes of

action are continuing. These Counterclaims allege the continuing damage arising out of

Plaintiff’s failure to pay mortgage payments to Defendants 1988 Morris Ave LLC and 1821

Topping Ave LLC as required under the parties Addendum to Contract. Defendants are not

alleging any new theories of law nor are any additional facts necessary. This is merely a

recalculation of the damages to the date of trial of this action, i.e., conforming the pleadings to

the proof.

       4.      Relief Prayed

               A.      Plaintiff’s Relief: Plaintiff seeks (1) on its First Cause of Action, specific

performance of Defendants’ obligations under the contracts of sale, including an abatement of

the purchase prices to take into account the damages sustained by Plaintiff as a result of

Defendants’ breaches and monies paid to remedy property damage and other pre-closing

payments demanded by Defendants; (2) on its Second Cause of Action for breach of contract,

pleaded in the alternative, damages consisting of (i) the amount of the contract deposits and

additional deposits paid by Plaintiff, (ii) the amount of approximately $230,430 spent by Plaintiff

in alterations, improvements and repairs to the properties, (iii) mortgage payments paid by

Plaintiff, and (iv) attorneys’ fees; (3) damages corresponding to use and occupancy since

December 18, 2017, measured by the amount of rental revenue received by Defendants from




                                                  3
tenants at the properties since December 18, 2017; and (4) on its Third Cause of Action, an order

authorizing the Debtor to assume the contracts of sale.

               B.     Defendants’ Relief:

Defendants pray for relief as follows: i) dismissal of the Complaint as against each of the

Defendants; (ii) judgment in favor of Defendant 1988 Morris Ave LLC on the First Counterclaim

as against Plaintiff in the amount of $7,840.00, representing the amount of the monthly mortgage

payments owed pursuant to the Addendum to Contract, through the December 18, 2017 closing

date; (iii) judgment in favor of Defendant 1821 Topping Ave LLC on the Second Counterclaim

as against Plaintiff in the amount of $5,915.00, representing the amount of the monthly mortgage

payments owed pursuant to the Addendum to Contract, through the December 18, 2017 closing

date; (iv) judgment in favor of Defendant 1988 Morris Ave LLC on the Third Counterclaim as

against Plaintiff in the amount of $163,640.00, reflecting 42 months since December 2017 to

June 2020 of Plaintiff’s obligation to pay the monthly mortgage interest pursuant to the

Addendum to Contract, and; (v) judgment in favor of Defendant 1821 Topping Ave LLC on the

Fourth Counterclaim, as against Plaintiff in the amount of $124,194.00, reflecting 42 months

since December 2017 to June 2020 of Plaintiff’s obligation to pay the monthly mortgage interest

pursuant to the Addendum to Contract.

       5.      Undisputed Facts       The parties agree as to the following undisputed facts:

A.     Liability

       1.      On June 19, 2017, Plaintiff entered into five separate contracts of sale, as follows:

(1) to purchase 1988 Morris Avenue, Bronx, NY (“1988 Morris Ave.”) from Defendant 1988

Morris Ave LLC (the “1988 Morris Avenue Contract””); (2) to purchase 1974 Morris Avenue,

Bronx, NY (“1974 Morris Ave.”) from 1974 Morris Ave LLC (the “1974 Morris Avenue



                                                 4
Contract”); (3) to purchase 700 Beck Street, Bronx, NY (“700 Beck Street”) from 700 Beck

Street LLC (“the 700 Beck Street Contract”); (4) to purchase 1143 Forest Avenue, Bronx, NY

(“1143 Forest Ave.”) from 1143 Forest Ave LLC (the “1143 Forest Avenue Contract”); and (5)

to purchase 1821 Topping Avenue, Bronx, NY (“1821 Topping Ave.”) from 1821 Topping Ave

LLC (the “1821 Topping Avenue Contract”). (The above-referenced contracts are collectively

referred to as the “Contracts” and each a “Contract.”)

       2.      There was a separate contract, purchase price, and down payment with respect to

each property, but each contract was identical with respect to its substantive terms. The

Contracts do not contain a cross-default provision or a mortgage contingency, and provide for an

all-cash transaction.

       3.      At or about the time the Contracts were entered into, Plaintiff made the following

down payments pursuant to the terms of the Contracts: (1) $25,833.33 under the 1988 Morris

Avenue Contract; (2) $25,833.33 under the 1974 Morris Avenue Contract; (3) $34,444.44 under

the 700 Beck Street Contract; (4) $34,444.44 under the 1143 Forest Avenue Contract; and (5)

$34,444.44 under the 1821 Topping Avenue Contract. The down payments were held in escrow.

       4.      On August 22, 2017, Defendants’ prior counsel, Malik Pearson, Esq., sent

Plaintiff’s counsel a time of the essence letter (“TOE”) for each of the Contracts, scheduling

closings on the Contracts for September 14, 2017. The closings, however, did not take place.

       5.      On September 28, 2017, Mr. Pearson sent Plaintiff’s counsel a letter for each of

the Contracts, scheduling TOE closings for October 2, 2017. These closings did not take place.

       6.      On October 4, 2017, Plaintiff and Defendants executed an Addendum to each

Contract, which, among other things, authorized the down payments made under the Contracts to

be released to Defendants, provided for an additional deposit of $169,000 per Contract, provided



                                                 5
access to Plaintiff to make alterations and improvements to the properties in accordance with a

separate “access agreement” to be agreed upon, and scheduled a third TOE closing date of

December 18, 2017.

       7.      On October 17, 2017, Plaintiff executed a License Agreement (the “License

Agreement”) with 1988 Morris Ave LLC and 1974 Morris Ave LLC, which, among other things,

authorized Plaintiff to access 1988 Morris Ave. and 1974 Morris Ave. and conduct work at those

properties.

       8.      On October 19, 2017, in accordance with the Addendum to each Contract, the

initial down payments were released from escrow to Defendants and Plaintiff made the

additional deposit of $169,000 under each Contract.

       9.      On November 14, 2017, Plaintiff’s counsel requested from Mr. Pearson that

Defendants provide a subordination, non-disturbance, and attornment agreement (“SNDA”)

regarding the lease to the commercial tenant at the 700 Beck Street property and the SNDA was

never provided to Plaintiff.

       10.     On November 27, 2017, Malik Pearson informed Joseph Riegler that Defendants

were retaining new counsel. On December 3, 2017, Jackson Strong informed Joseph Riegler of

the new counsel’s contact information.

       11.     On December 6, 2017, Defendants’ new attorney, Brian Hsu, Esq., sent five

letters to Plaintiff’s counsel, stating that the TOE closings on each Contract would be held on

December 18, 2018, at 10 a.m., at the offices of Defendants’ attorneys.

       12.     The email from Mr. Hsu accompanying these letters stated: “I look forward to

discussing what it will take to get to a closing by 12/18/17. Perhaps later this afternoon or

tomorrow.”



                                                 6
       13.     On December 9, 2017, Plaintiffs’ representative, Mr. Joseph Riegler, requested of

Mr. Jackson Strong, Defendants’ representative, that Plaintiffs be given access to the properties.

       14.     On December 14, 2018, Mr. Hsu, reached out by email to Riverside Abstract, the

title company, in connection with the upcoming closing. Plaintiffs’ counsel was not copied on

this communication.

       15.     Plaintiffs’ counsel emailed letters to Defendants’ counsel rejecting the December

18 closings.

       16.     On December 18, 2017, Defendants’ counsel appeared at the closings scheduled

by Defendants. A court reporter was called to transcribe the closings.

       17.     As of December 18, 2017, the 700 Beck Street, 1143 Forest Ave. and 1821

Topping Ave. properties had tenants occupying space at the properties.

               18.    On April 23, 2018, Plaintiff filed a voluntary petition under Chapter 11 of

Title 11 of the United States Bankruptcy Code, and commenced this action seeking specific

performance of the Contracts, or alternatively, for damages.

       9.      On June 21, 2018, Defendants moved to dismiss the adversary complaint pursuant

to Fed. R. Civ. P. 12(b)(6), made applicable to this adversary proceeding by Federal Rule of

Bankruptcy Procedure 7012(b). The Court denied the motion on July 24, 2018.

       20.     On September 7, 2018, Defendants interposed their Answer and Counterclaims.

       21.     After the close of discovery, Defendants filed a motion for summary judgment.

The Court denied the motion by Decision dated January 13, 2020.

B.     Damages

       Plaintiff asserts that alternatively to the remedy of specific performance, in the event

Defendants are found liable for breach of contract and ordered to pay Plaintiff damages, those



                                                 7
damages would be : (1) the amount paid for the initial down payments, totaling $154,999.98 ; (2)

the $169,000 paid for each Contract Addendum; (3) the costs and expenses of the alterations and

improvements incurred and paid with respect to each property; and (4) prejudgment interest on

the amounts paid in (1) and (2) above. Plaintiff asserts additional damages, which are set forth

below as “Plaintiff’s Claim for Additional Damages.”

       Defendants assert that in the event Defendants prevail at trial, Defendants would be

entitled to keep the down payments on the contracts of sale and the Addenda thereto paid by

Plaintiff. Defendants assert additional damages, which are set forth below as “Defendants’

Claim for Additional Damages.”

       Plaintiff’s Claim for Additional Damages

       (1) Damages for use and occupancy; i.e., the rental revenue received by Defendants from

the properties since December 18, 2017 to date; (2) Costs and expenses of approximately

$230,430 spent by Plaintiff in alterations, improvements and repairs to the properties; (3)

mortgage payments paid by Plaintiff; and (4) attorneys’ fees.

       Defendants’ Claim for Damages on its Counterclaims.

       1.      The Addendum to Contract for 1988 Morris Ave LLC states in pertinent part:

“Purchaser agrees to pay monthly mortgage interest for the Property on the amount of $2,957.50

from execution of this Agreement to Closing Date.”

       2.      The Addendum to Contract for 1821 Topping Ave LLC states in pertinent part:

“Purchaser agrees to pay monthly mortgage interest for the Property on the amount of $3,920.00

from execution of this Agreement to Closing Date.”

       3.      Plaintiff has not paid any of the monthly mortgage payments for 1988 Morris Ave

LLC.



                                                 8
        4.      Plaintiff has not paid any of the monthly mortgage payments for 1821 Topping

Ave LLC.

        5.      At the time of the TOE closing, Plaintiff owed 1988 Morris Ave LLC the amount

of $7,840.00, as set forth in the First Counterclaim.

        6.      At the time of the TOE closing, Plaintiff owed 1821 Topping Ave LLC the

amount of $5,915.00 as set forth in the Second Counterclaim.

        7.      Because Plaintiff has defaulted on the closing, Defendant 1988 Morris Ave LLC

has incurred additional mortgage payments in the amount of $163,640.00, reflecting 42 months

since December 2017 to June 2020 of Plaintiff’s obligation to pay the monthly mortgage interest

pursuant to the Addendum to Contract, as set forth in the Third Counterclaim.

        8.      Because Plaintiff has defaulted on the closing, Defendant 1821 Topping Ave LLC

has incurred additional mortgage payments in the amount of of $124,194.00, reflecting 42

months since December 2017 to June 2020 of Plaintiff’s obligation to pay the monthly mortgage

interest pursuant to the Addendum to Contract, as set forth in the Fourth Counterclaim.6. 6.

        6.      Plaintiff’s Contentions of Fact:

        1.      Paragraph 5 of the Rider to each contract of sale provides, among other things,

that “appliances, plumbing, heating and electrical systems shall be in working order and roof

should be free of leaks at closing. . . .”

        2.      Paragraph 16(d) of the contracts of sale provide that the properties were to be

delivered vacant of tenants.

        3.      Paragraph 12 of the contracts of sale provide that Plaintiff has the right of

access/inspection of the properties with a request by “phone or otherwise.”




                                                   9
       4.      Paragraph 7 of the Rider to each contract of sale provides that upon being

informed of title objections, Defendants were required to remedy those issues by closing or were

entitled to a reasonable adjournment of the closing.

       5.      The 1988 Morris Avenue property experienced damage after the contract was

entered into, including leaks from the roof.

       6.      All of the other four properties were in the same generally poor condition.

       7.      The Addenda to the contracts of sale, dated October 4, 2017, authorized Plaintiff

to have broad access to the properties.

       8.      The License Agreement, dated October 17, 2017, provided in part that Plaintiff

was permitted to conduct work and have access to the 1988 Morris Avenue and 1974 Morris

Avenue properties. The License Agreement covered these two properties alone, and not the

other three properties.

       9.      In November 2017, Defendants locked out Plaintiff and its workers from the two

Morris Avenue properties, although repairs to the properties had still not been completed.

       10.     At the time of the lock-out, the roof at 1988 Morris Avenue was still leaking.

       11.     Access to the properties was important to Plaintiff because (i) access was

necessary to obtain financing in any form, whether by conventional financing or private “hard-

money” loans; (ii) it was important to conduct due diligence regarding those tenants which the

parties would agree would remain, as an exception to the contractual provision requiring the

premises to be delivered vacant; (iii) Plaintiff had to ascertain whether there was damage to the




                                                10
properties; and (iv) Plaintiff had to inspect the repairs and improvements done at the two Morris

Avenue properties.

          12.   On December 9, 2017, Joseph Riegler on behalf of Plaintiff requested access to

the properties through Mr. Jackson Strong, Defendants’ managing agent and the person with

whom Plaintiff would liaison in communicating with Defendants.

          13.   By Email dated December 11, 2017, Mr. Brian Hsu, Defendants’ attorney, stated

in an email to Plaintiff’s attorney that he “was not authorized [to permit access] until we see real

movement from your side to get to a closing date.”

          14.   Access was not permitted Plaintiff until January 22, 2019, through Plaintiff’s

demand for inspection, which Plaintiff served in this adversary proceeding.

          15.   During the period November 2017 through the beginning of December 2017,

Defendants’ prior counsel, Malik Pearson, Esq., could not be reached to address access and other

issues.

          16.   Mr. Pearson withdrew from representing Defendants sometime in November

2017, but neither Plaintiff nor its attorneys were informed of that event.

          17.   It was not until after Mr. Riegler and Plaintiff’s counsel persistently prodded

Defendants in preparation for the purported December 18, 2017 closing that Mr. Brian Hsu, on

or about December 6, 2017, suddenly notified them that he was the new attorney for Defendants.

          18.   At least as early as November 14, 2017, Plaintiff’s attorney alerted Defendants, in

writing, to multiple title issues affecting each of the properties, which had to be cleared before

insurable title could be obtained from the title company.



                                                 11
       19.      Included in the title issues of which Plaintiff notified Defendants on November

14, 2017 were the following: Environmental Control Board violations, sidewalk violations,

Uniform Commercial Code liens, valid building registration statements, and landmark violations.

       20.      Until December 6, 2017, no one from Defendants’ side was actually participating

in the preparation for the purported December 18, 2017 closing with Plaintiff or Riverside

Abstract, representing the title company.

       21.      It was not until Thursday, 11:56 a.m., on December 14, 2018, that Defendants’

counsel, Mr. Hsu, first reached out to Riverside Abstract to begin to work on clearing title issues.

       22.      Mr. Hsu did not copy Plaintiff’s counsel on his December 14, 2017

communication to Riverside Abstract.

       23.      As of December 14, 2017, Plaintiff was not aware that Defendants had begun to

take any substantive steps to clear title. Plaintiff was only aware that Defendants had requested

that Riverside Abstract produce a title closer for the purported closing.

       24.      Plaintiff was ready to close on December 18, 2017, if all title issues had been

remedied by Defendants and Riverside Abstract was satisfied sufficiently to cause title insurance

to be issued.

       25.      Plaintiff’s counsel requested that Riverside Abstract order a bill for closing.

       26.      Riverside Abstract, however, did not consider that there had been adequate

preparation for a closing on December 18, 2017.

       27.      Long after December 18, 2017, the parties were still working to clear title to the

properties.


                                                 12
        28.    On Friday, December 15, 2017, three days before the purported closing date, Mr.

Hsu sent an email to Leah Newman of Riverside Abstract, at 4:21 p.m., stating: “Is there

anything outstanding with you?” Ms. Newman, as is the case with Mr. Weisel, is a Sabbath

observer and had long since left work and was not minding emails. On that day, the Jewish

Sabbath began at approximately 4:20 p.m., a minute before the Hsu email was sent.

        29.    Riverside Abstract did not have everything needed to close as of December 18,

2017.

        30.    Some of the title matters could not be remedied and resolved by December 18,

2017.

        31.    Mr. Hsu did not receive an affirmative response from Riverside Abstract that it

was ready to proceed with a closing on December 18, 2017.

        32.    As of December 18, 2017, the landmark violations on the properties had not been

cleared and they could not be for at least 30 days.

        33.    As of December 18, 2017, tax liens existing on some of the properties had not

been removed and would not be for several weeks.

        34.    Plaintiff had been provided the commercial lease at the 700 Beck Street property,

which Plaintiff sought to leave in place because of its desirable rent revenue, which is an

exception to the contracts of sale’s requirement that Defendants were to deliver the properties

vacant of tenants.

        35.    The rent roll included in the offering materials distributed by Defendants to

Plaintiff regarding the five properties listed the commercial lease at 700 Beck Street.



                                                 13
        36.      Defendants did not provide a subordination, non-disturbance, and attornment

agreement for the commercial lease at the 700 Beck Street property, despite Plaintiff’s requests.

        37.      One of the reasons contributing to Malik Pearson’s withdrawal as attorney for

Defendants was his understanding that the commercial lease at the 700 Beck Street property was

not bona fide.

        38.      Mr. Hsu did not permit Plaintiff’s counsel to conduct any due diligence regarding

the 700 Beck Street commercial lease.

        39.      As of December 11, 2017, at the latest, Mr. Hsu knew that the commercial tenant

at the 700 Beck Street property was not in possession of the premises, but he did not convey that

information to Plaintiff’s counsel.

        40.      The 700 Beck Street, 1143 Forest Avenue, and 1821 Topping Avenue properties

all had tenants as of December 18, 2017. Defendants had no plan to have these tenants leave the

premises.

        41.      Plaintiff had first planned to obtain conventional financing for the acquisition of

the five properties and, if that failed, to obtain a hard money loan for that purpose. If such loans

were not available, Mr. Joel Leifer would fund the transactions himself.

        42.      Joel Leifer is a former member of Plaintiff and an investor associated with

Plaintiff.

        43.      Joel Leifer had more than $3.8 million in ready funds available as of December

18, 2017.




                                                  14
       44.     Plaintiff incurred $230,430 in costs and expenses in the alteration, improvement

and repair of the properties.

7.     Defendants’ Contentions of Fact

       A. Plaintiff , its Member and “Associates” are Real Estate Speculators who Sought
          our Defendants

       1.      In or around March 2017, Defendants collectively began marketing the five subject
properties through a broker, Marcus & Millichap Real Estate Investment Services, LLC (“Marcus
& Millichap”).

       2.      The marketing materials contained, inter alia, a description of the properties, a
description of the condition of each property, pictures of each property showing the physical
condition of the properties, and a statement of the rent roll for each property.

       3.     Eventually, Defendants were approached by Mr. Yaakov Lefkowitz (“Lefkowitz”),
of Lefko Capital Group, to purchase the properties.

        4.     On May 5, 2017, an initial Deal Terms and Contact Sheet was prepared. The
Purchaser was listed as Mr. Yaakov Lefkowitz, of Lefko Capital Group, the purchase price was
listed as $3,000,000, and the Properties were to be sold “As-Is, subject to clear title”.

       5.      On May 23, 2017, Mr. Lefkowitz was provided a rent roll for the tenants of the five
properties, as requested by Izidor Mikhli, the attorney representing Mr. Lefkowitz and later
representing Plaintiff.

       6.      On several occasions in April, May and early June, Mr. Lefkowitz and his agents
and associates conducted tours of all of the properties subject to the action.

        7.     Following competition with another bidder, Mr. Lefkowitz made a last and final
offer of $3,100,000 for the properties, which Defendants accepted.

       8.      On June 16, 2017, Mr. Lefkowitz formally informed Defendants of his intent to
purchase the properties as previously disclosed in the Deal Terms and Contact Sheet prepared at a
purchase price of $3,100,000.

       9.     On or about June 16, 2017, Debtor was formed by Izidor Mikhli. According to the
Operating Agreement for FMTB BH LLC the sole member of the Plaintiff was Mr. Joseph Reigler.
Mr. Reigler remained the sole member of Plaintiff until his resignation from FMTB on April 4,
2018.

       10.   Mr. Reigler is an experienced real estate owner, speculator and developer in the
City of New York, with activities that have focused on the Bronx and Brooklyn, specializing in



                                               15
multi-family and commercial properties. Mr. Reigler is listed on public records as the principal
officer or owner of more than 20 properties in the City of New York.

       11.     On or about April 4, 2018, approximately four months after the Plaintiff’s default
under the Contracts, Mr. Reigler transferred his membership interests in FMTB BH LLC to Mr.
Joseph Leifer.

       12.     Mr. Leifer is an experienced real estate owner, speculator and developer in the City
of New York, specializing in multi-family and commercial properties. Mr. Leifer is listed on public
records as the principal officer or owner of at least 9 properties in the City of New York.

      13.    Ten days later, on April 14, 2018, Mr Leifer assigned his membership interest in
FMTB BH LLC to Mr. Martin Ehrenfeld, for whom public records show is also known as
Mordechai Ehrenfeld.

        14.    Mr. Ehrenfeld is an experienced real estate owner, speculator and developer in the
City of New York, specializing in multi-family and commercial properties. Mr. Ehrenfeld is listed
on public records and in filings made before the United States Bankruptcy Court as a member of
the ownership or principal officer of at least five properties in the City of New York.

       15.     Defendants never met, communicated with or otherwise interacted with Mr.
Ehrenfeld.

       B. The Sales Contract

       16.     On June 19, 2017, fully executed copies of the five Contracts of Sale for the five
properties was exchanged. Each individual Contract for Sale were signed by Ihsan Saleem on
behalf of the Defendants, and Izidor Mikhli, attorney for the Purchaser. Closing was set for “on
or about sixty days from receipt of fully executed contracts”.

       17.     Each of the separate contracts were close to identical in form and substance, Each
Contract contained the provision that title to the properties was to be transferred subject to certain
permitted exceptions, provided that these exceptions did not render title to the Premises
unmarketable.

        18.    The Contracts further provided that each Defendant was to convey “such title as
any reputable title insurance company of purchaser’s choosing, licensed to do business in the State
of New York shall be willing to approve and insure in accordance with its standard form of title
policy approved by the New York State Insurance Department.”

        19.    Each of the Contracts included at least two typographical errors. The names of
Defendants were misspelled and a provision requiring the buildings be delivered vacant was left
unstricken. In written and oral communication before, during and after signing Plaintiff and
Defendant reaffirmed the names of the proper selling entities Defendants and the status of the
occupancy in place in the respective buildings.

       C. Plaintiff Was Aware of the Status of the Remaining Tenants


                                                 16
       20.    Throughout June, July and August, Defendants provided Mr. Lefkowitz and Mr.
Mikhli with updates on changes in the tenancy of the properties.

        21.    On June 7, 2017 Defendants provided Lefkowitz with a Lease Agreement for a
daycare facility (the “Agreement”) dated March 25th, 2017 listing Chichi Therapeutic Services
Inc. as the lessee. The Agreement was jointly signed by a Chinyelu Fafowora and a Olabanji
Fafowora for the tenant and Jackson Strong for 700 Beck St LLC..

        22.     During lease negotiation, Chichi Therapeutic Services Inc. disclosed its intention
to file with the relevant agency of the City of New York, following lease signing, for a permit to
operate a second daycare facility within the ground floor unit of 770 Beck Street, Bronx, New.
However, Chichi Therapeutic Services Inc. was unable to secure the necessary permits to operate
the day care center without required changes to the property to conform to the legal requirements
of operating a day care center. 700 Beck Street LLC and Chichi Therapeutic Services Inc. entered
into discussions to fund the necessary alterations to obtain the required permit. Those
conversations continued through December 2017but did not lead to a mutually amenable deal. By
December 5th 2017, Defendant 700 Beck Street LLC decided to conclude those conversations.
ChiChi Therapeutic Services Inc. thus did not take possession of the lease.

        23.     On June 21, 2017, Mr. Lefkowitz requested access to 1974 Morris Avenue to
perform certain renovation work at the property. Mr. Lefkowitz represented at that time that
Plaintiff intended to finance the purchase of the five Properties and wanted to complete work in
order to obtain a mortgage to finance the purchase. It was at this point that Defendants became
aware of Plaintiff’s intent to finance the properties. Defendants allowed access to 1974 Morris
Avenue, but declined to allow any work to be conducted on the premise, citing the terms and
conditions of the “As-Is” contract of sale which specifically was not subject to any mortgage
continency.



        24.    In early July 2017, the tenants at 1988 Morris Avenue vacated the premises.
Defendants informed Lefkowitz of the update in tenancy, to which Lefkowitz agreed to the status
thereof. Lefkowitz reaffirmed his interest in keeping that building vacant as a major renovation
was required to achieve market rate rents at 1988 Morris.

        25.    On August 1, 2017, Defendant 1821 Topping Avenue LLC communicated to
Lefkowitz of its intent to market and lease the first-floor unit, for which a lease had expired on
June 30, 2017 and for which the tenant had vacated in late July, at a substantially similar rental
rate. Lefkowitz acknowledged this and agreed to the contemplated course of action.

       D. Plaintiff failed to Obtain Financing For the Time of the Essence Closings on
          September 14, 2017 and October 2, 2017

       26.     In late August as the sixtieth day following the contract of sale neared, Lefkowitz
introduced (telephonically) Joseph Riegler and Joel Wertzberger and represented that they, along
with Joel Leifer, and not Lefkowitz were the principals, actual purchasers and “Senior Partners”
behind Plaintiff. Lefkowitz further indicated that they were working on financing the purchase,

                                               17
despite the Contracts having no mortgage contingency. This representation is also contrary to the
FMTB BH LLC Operating Agreement which states that Joseph Reigler is the sole 100% member.

        27.     On August 22, 2017, Defendants’ then attorney sent the first Time of Essence
Letter, setting a Time of the Essence closing date for each property for September 14, 2017.

       28.     On August 30, 2017, Plaintiff requested access to the property located at 1974
Morris Avenue and 1988 Morris Avenue. Defendants agreed and allowed access to the requested
properties. Plaintiff brought a bank appraiser (presumably for financing purposes), a contractor
and other agents of Plaintiff.

       29.     On August 31, 2017, Defendants were made aware of an email communication
exchange whereby Plaintiff’s mortgage broker inadvertently sent Defendants real estate broker
(Marcus & Millichap) a new contract of sale (the “Flip Contract”) that included the properties
belonging to the Defendants along with two unrelated properties being sold to an entity listed as
Beck/Morris Mazel LLC.

       30.    In later telephonic conversation, Marcus & Millichap inquired about the Flip
Contract to which Plaintiff was dismissive and non-communicative.

        31.     On September 5, 2017, Joseph Reigler contacted the Defendants and informed them
(i) they had worked out a financing solution which included the “bundling” of Defendants
properties with unrelated properties to be purchased by Plaintiff or affiliates, (ii) they were
expediating survey work at the properties (presumably for financing purposes), (iii) they were
requesting further access to 1974 Morris and 1988 Morris Avenue, (iv) that the separate buildings
they intended to bundle with Defendants properties had a TOE close date of September 13, 2017
and (v) that they intended to close on Defendants properties by or before September 18, 2017.

       32.   On September 6, 2017, Plaintiff and their agents once again accessed 1974 Morris
and 1988 Morris as allowed by Defendants.

        33.      On September 7, 2017, Plaintiff informed Defendant that (i) they believed the
condition at 1988 Morris had deteriorated, (ii) that they needed more time to close on the Contracts
and (iii) that they needed access to complete work at properties in order to finance the purchases
(despite there being no mortgage contingency).

       34.    Defendants reaffirmed to Plaintiff that they did not agree to any changes to the
Contracts and did not agree to allow the Plaintiff to begin work prior to closing.

       35.    Due to no fault of the Defendants, Plaintiff failed to close on or before September
14, 2017. Indeed, as of September 27, 2017, Plaintiff had failed to agree to schedule a closing.

       36.    By letter dated September 27, 2017, Defendants’ then attorney sent the second
Time of the Essence letter, stating that Plaintiff has failed to close on or before the Time of the
Essence date and setting October 2, 2017 as the new Time of the Essence date.

       E. The Contract Addendums


                                                18
        37.      On September 28, 2017, Plaintiff informed Defendants that they had received the
latest Time of the Essence request and that the principal challenge to closing was the rent roll
submitted to their lender did not provide for enough of a financing base to allow the Plaintiff to
close. Plaintiff fearing the loss of their deposit and acknowledging their inability to close made an
offer to Defendants of the following as consideration to enter into an amendment to the Contracts:

                a        that as consideration for entering into a new Time of the Essence closing,
        that the entire down payment for each Property was to be released to each of the Defendants
        immediately;

                b       access to the properties by Plaintiff to make certain alterations and
        improvements, pursuant to a separate “Access Agreement” to be entered into between
        Plaintiff and each Defendant;

               c       a final Time of the Essence closing date of December 18, 2017;

               d      an additional $169,000.00 down payment to be paid by Plaintiff to each of
        the Defendants to be applied toward each Contract;

               e      the immediate release to the Defendants of the additional deposit amounts
        by wiring proceeds directly to Defendants rather than to an escrow account;

               f       with respect to Defendants 1988 Morris Avenue LLC and 1821 Topping
        Avenue LLC, Plaintiff agreed to pay the monthly mortgage interest for those two
        properties, from execution of the Addendum to the closing date;

                g       Defendants agreed to enter into lease agreements with tenants selected by
        Plaintiff, provided lease commencement dates begin after the closing date. Leases shall be
        conditioned upon and only effective if Plaintiff closes on the property.

        38.     Due to no fault of the Defendants, Plaintiff failed to close on or before October 2,
2017.

       39.     Instead of closing on the Properties, and after the October 2, 2017 Time of the
Essence closing date, On October 4, 2017, while Plaintiff was already in default of Contracts of
Sale and therefore had already forfeited their entitlement to the down payment, Plaintiff and the
Defendants entered into Addendum Agreements memorializing the offer which was accepted by
the Defendants as outlined above as an amendment to the Contracts.

        40.    Rather than enter into a license agreement with each Defendant, on or about
October 17, 2017, 1988 Morris Ave LLC, 1974 Morris Ave. LLC, and the Plaintiff executed a
license agreement, authorizing the Plaintiff to access 1974 Morris Ave. and 1988 Morris Ave. to
perform specified work at those properties.

        41.    Plaintiff immediately breached the material terms of the Addendum by (i) failing
to properly obtain permits and provide evidence of proper insurance and contractor and tradesmen
licensure and (ii) failing to pay the agreed upon mortgage payments. Defendants allowed Plaintiff


                                                 19
to have unrestricted access to all properties despite this transgression in an effort to be commercial
and work towards a closing under the terms of the Contracts in good faith.

        42.     Pursuant to agreements between Plaintiff and their contractor, the work at 1988
Morris Avenue largely consisted of cosmetic work, i.e., painting, new vinyl tiles, work to partition
the units differently than currently configured, adding two additional electrical panels for the two
new units created by Plaintiff and roof work.

       43.    It is Defendants belief that Plaintiff was seeking to reconfigure the unit profile of
1988 Morris Avenue in order to present a larger “pro forma” rental income capacity for the
building which in turn would increase the amount of financing that could be obtained by Plaintiff.

       44.   Pursuant to agreements between Plaintiff and their contractor, the work at 1974
Morris Avenue consisted of bathroom renovations.

       45.   Plaintiff substantially completed the work it was planning to complete in both 1988
Morris Avenue LLC and 1974 Morris Avenue LLC.

       F. The SDNA was not Required or Appropriate Under the Circumstances

       46.     On November 14, 2017, Plaintiff’s counsel requested from Defendants’ then
counsel that Defendants provide a subordination, non-disturbance, and attornment agreement
regarding the lease to the commercial tenant at the 700 Beck Street property.

        47.     Although 700 Beck Street LLC (which owned 770 Beck Street, Bronx, New York)
entered into a commercial lease with ChiChi Therapeutic Services Inc., for the operation of a day
care facility, ChiChi Therapeutic Services Inc. had yet to take possession of the leased premises,
because of a failed inspection of the premises by an agency of the City of New York pursuant to
the application requirements necessary for a permit to conduct daycare activities in the intended
unit. Defendants and ChiChi Therapeutic Services Inc. continued negotiations through early
December on funding the remedies and alterations to the unit required by the aforementioned
inspection.

        48.    Defendants accordingly communicated to Plaintiff that a subordination, non-
disturbance and attornment agreement was not available as the tenant in question at 770 Beck
Street had not yet taken possession of the unit.

       G. Plaintiff’s Attempt to Renegotiate the Contracts

        49.    It is important to note that the Contract for the 770 Beck Street property did not
state that Defendant 700 Beck Street LLC was required to provide such documentation.

        50.     On November 27, 2017, Plaintiff informed Defendants that it wanted (i) a $20,000
discount to the purchase price for 770 Beck Street, Bronx, New York due to a lack of a tenant in
the ground floor unit, (ii) a credit of $80,000 for the alleged cost of the work conducted to alter
and improve the Morris Avenue properties, (iii) the option to close on three of the properties,
subject to the price adjustments requested in early December 2017 (iv) and agreement to close on
the Morris Avenue properties within a new, additional 60 day period.

                                                 20
       51.     On November 27, 2017, Defendant rejected the offer.

       H. Plaintiff’s Untimely Requests to Access the Properties

       52.    On November 27, 2017 Malik Pearson, Defendants previous counsel, informed Mr.
Joseph Riegler, Plaintiff’s sole member, that the Defendants were retaining new counsel.

        53.    On November 30, 2017, Mr. Reigler sent a text message to Jackson Strong stating
that they need to get ready for closing. In response Jackson Strong informed Joseph Reigler that
“communication should flow through either the attorney or the broker.”

       54.     On December 3rd, 2017 Jackson Strong, Defendants’ employee, provided Joseph
Riegler with Defendants’ new counsel’s contact information.

       55.    Following Plaintiff’s completion of the requested repairs to the 1988 Morris Ave.
and 1974 Morris Ave. Properties on or about December 3, 2017, Plaintiff sought to make additional
untimely requests to access the Properties and further delay the Time of the Essence closings on
December 18, 2017.

       56.   Despite knowing Mr. Strong was no longer authorized to communicate with Mr.
Reigler, On December 3, 2017, Mr. Reigler again contacted Mr. Strong by text message, which
Mr. Strong again reiterated to Mr. Reigler that “the owners told me I am not authorized to
communicate with the [buyer] (you) before the sale is comple[te].”

         57.     On December 6, 2017, Defendants’ new attorney, Brian Hsu, Esq., sent five letters
to Plaintiff’s counsel, both formally introducing him and his firm to the Plaintiff’s attorney, and
reiterating that the Time of the Essence closings on each Contract would be held on December 18,
2018, at 10 a.m., at the offices of Goldstein Hall PLLC.

        58.    Notwithstanding that Reigler had Defendants’ new counsel’s contact information
for nearly one week, on December 9, 2017, Mr. Riegler, requested of Mr. Strong, that Plaintiff be
given additional access to the properties to conduct further alterations. Because Mr, Strong was
not authorized to communicate with Mr. Reigler, Mr. Strong did not respond.

       59.     On December 10, 2017, Plaintiff communicated to Defendant via email
communication that they intended to stay in contract for “2-3 years with a [lean] on all 5
properties” if Defendant does not “sit at a table to negotiate something”. Defendant requested a
$300,000 price reduction in order to close this deal.

        60.     On December 11, 2017, Plaintiff’s attorney emailed Mr. Hsu, that they required
access to three of the properties, 700 Beck Street, 1143 Forest Avenue and 1821 Topping Avenue,
for the purposes of having the properties viewed by Plaintiff’s lender.

       61.     Here again, it is important to remember, that this Contracts all called for a cash
closing, and did not contain a mortgage contingency. Further, it is important to note, that while
the Contracts provided “Purchaser and its authorized representatives shall have the right, at
reasonable times and upon reasonable notice (by telephone or otherwise) to Seller, to inspect the


                                                21
Premises before Closing”, such inspection is in connection with the condition of the property, not
with respect to valuation by Purchaser’s lender.

       62.     At this time Defendant believed that

               a      Plaintiff had no interest in consummating the transaction proposed by the
       Contracts given the written communication indicating a requested price reduction and
       setting a new closing date (notwithstanding the mutually agreed Time of the Essence date
       of December 18, 2017).

              b       Plaintiff was in breach of the Addendum Agreements by not paying the
       mortgages as required and by conducting work on the Morris Avenue Properties without
       the required permitting.

              c       Plaintiff was attempting to assign or otherwise transfer the rights afforded
       by the Contracts to yet another third party as evidenced by the accidental receipt by
       Defendant of the Flip Contract. As a reminder, Defendants initially interfaced with
       Lefkowitz, who later indicated that the real purchasers would be Mr. Leifer, Mr.
       Wertzberger and Mr. Reigler. Now a new entity, “Beck/Morris Mazel LLC” was
       introduced as the purchaser. It is important to note, that Mr. Wertzbergr has been sued in
       New York at least a dozen times, with claims relating to insurance fraud, property fraud
       and breach of contract.

        63.     As Mr. Hsu advised Plaintiff’s counsel, he was not authorized to provide access for
Plaintiff’s lender, particularly, where, as here, the Contracts provided for an all cash transaction,
did not contain a mortgage contingency, access had been provided previous to this request on
multiple occasions, and where notice was unreasonably requested for access on the same day.
Indeed, Mr. Hsu advised Mr. Abraham Weisel, a newly appointed attorney for Plaintiff and
purported Co-Counsel to the Plaintiff, that access would be granted on reasonable notice.
However, Plaintiff never requested access again.

       I. Defendants Moved Forward With the Contractually Agreed Upon Closings Date

        64.     The Contracts provide that the Properties are being sold “AS IS…subject to
reasonable use, wear and tear and natural deterioration between now and the closing date,” and
that “the appliances , plumbing, heating and electrical systems shall be in working order and roof
shall be free of leaks at closing.”

        65.      The Contracts also provide that Defendants would convey “such title as any
reputable title insurance company of purchaser’s choosing, licensed to do business in the state of
New York shall be willing to approve and insure in accordance with its standard form of title
policy approved by the New York State Insurance Department.”

       66.     Plaintiff was aware and agreed to all the tenancies on the Properties.

       J. Defendants Were Ready to Close, but Plaintiff Was Not Ready, Willing and Able
          to Close


                                                 22
      67.     As the date for the time of the essence closing was approaching, and because
Defendants did not receive any objections to title from Plaintiff, on Thursday December 14, 2017,
Defendants contacted Plaintiff’s title company, Riverside Abstract, to arrange for the closing on
Monday, December 18, 2017 as mutually agreed to under the Addendum Agreements.

        68.     On December 14, 2017. Mr. Hsu provided Riverside with the necessary documents
to get to closing on December 18, 2017, and asked if any additional documents were necessary.
Riverside Abstract never advised that any additional documents were necessary.

       69.      Instead, on December 15, 2017, Riverside Abstract contacted Plaintiff’s attorney
asking if the closing was going forward on December 18, 2017.

        70.     Instead of raising any alleged objections to title or alleged breaches of contract, Mr.
Weisel advised Riverside Abstract that these five properties were being purchased in connection
with two other properties – being sold by entities not related to the Defendants’ here – and that he
had a time of the essence closing on one of those properties, at the seller’s attorneys office in
Queens, New York on December 18, 2017, and that they were out of extensions for the purchase
of that property. Although Plaintiff’s counsel had another scheduled closing in Queen, New York,
Plaintiff never informed Defendants or Defendants’ counsel of his scheduling conflict.

       71.     Mr. Weisel also confirmed that the bank had not provided a commitment for the
purchase of these Properties and that Plaintiff was seeking to go ahead with an unspecified hard
money lender.

        72.    Indeed, Plaintiff never advised Riverside Abstract that it was ready, willing and
able to close.

        73.     Riverside Abstract never advised Defendants of any defects to title or any other
issues that prevented the Time of the Essence closing from taking place on December 18, 2017.

       74.     Plaintiff never advised Defendants of any defects to title or any other issues that
prevented the Time of the Essence closing from taking place on December 18, 2017.

        75.     In fact, neither Plaintiff nor Riverside Abstract ever communicated prior to the
time of the essence closing that there were any impediments to closing.

       K. Defendants Declare That Plaintiff is in Default

        76.     At the appointed time of the Time of the Essence closing, Plaintiff’s failed to appear
at the closing. Defendants contacted a court reporting company and placed Plaintiff’s defaults on
the record.

       77.     At the closing, on the record, Defendants showed that they were capable and ready
to convey clear title to the Plaintiff on each of the five properties.

        78.     On December 19, 2018, Mr. Hsu sent five letters to Plaintiff’s attorney declaring
Plaintiff in default of the five Contracts and that the Contracts would be deemed canceled, null and
void.

                                                  23
       79.     Plaintiff had already agreed to and accordingly (previously) released directly to the
benefit of Defendants both the original down payment and the additional down payment as
consideration to enter into the Addendum Agreement, which it then defaulted under by:

              a       not adhering to the terms and conditions of the Contracts as it relates to
       closing on the properties owned by Defendants on December 18, 2017;

               b       failing to pay the monthly mortgage amounts owed to Defendants; and

               c      conducting work at the Morris Avenue properties without proper permitting
       and licensure.

       80.     Plaintiff never declared Defendants to be in default of the Contracts.

       81.      By email dated December 18, 2017, Abraham Weisel forwarded three letters dated
December 15, 2017, authored by Izidor Mikhli, purporting to reject the time of the essence closings
for each of the five properties.

        82.     Each of the purported rejection letters identified specific grounds upon which
Plaintiff alleged justify its non-appearance at the time of the essence Closing.

       83.     Taken individually:

                a     With respect to 770 Beck Street, Plaintiff alleged (i) that “Riverside
       Abstract, the title company has advised us that no one from your offices have been in
       contact with them regarding clearing title,” (ii) that unless Plaintiff’s counsel receives
       “confirmation from the title company that you are ready, willing and able to deliver clear
       title, this TOE is premature and being untimely, is hereby rejected,” and (iii) “the lease
       presented to us for the 1st floor of this Premises was fraudulent and thus a
       misrepresentation of material fact, which was one of the base inducement[s] for entering
       into such a contract of sale.”;

                b      With respect to 1988 Morris Avenue, indicating (i) that “Riverside Abstract,
       the title company has advised us that no one from your offices have been in contact with
       them regarding clearing title,” (ii) that unless Plaintiff’s counsel receives “confirmation
       from the title company that you are ready, willing and able to deliver clear title, the TOE
       is premature and being untimely, is hereby rejected,” and (iii) a vague allegation that the
       Plaintiff discovered that there was “substantial damage” to the premises which was not
       addressed by the Defendant;

               c       With respect to the remaining properties: 1974 Morris Avenue, 1821
       Topping Avenue, and 1143 Forrest Avenue in the subject line, however the body of the
       letter only addressed one property, 1821 Topping Avenue. The letter indicated (i) that
       “Riverside Abstract, the title company has advised us that no one from your offices have
       been in contact with them regarding clearing title,” (ii) that “1821 Topping Avenue has a
       lis pendens filed against the Property which is not yet clear as per Title,” and (iii) that
       unless Plaintiff’s counsel receives “confirmation from the title company that you are ready,


                                                24
       willing and able to deliver clear title at Closing, this TOE is premature and being untimely,
       is hereby rejected.”

       84.     All of the reasons set forth in the three letters were pretextual.

       85.    Plaintiff did not close on the Properties because Plaintiff could not secure the
necessary funding to purchase the properties.

       86.     Contrary to Plaintiff’s contentions, Plaintiff could not rely on Mr. Leifer to provide
the necessary funding to close on the Properties and instead sought but were unable to secure hard
money financing.

       87.     Mr. Leifer did not possess the necessary capital to close on the Properties on
December 18, 2017 but portrayed that he had access to capital from three sources which could
have theoretically provided funding to consummate the purchases as stipulated by the Contracts:

                a     the operating account of a nursing home, River Manor Corporation,
       regulated by the State of New York whose ownership entity he was a minority member of
       and for which he was not listed as the Principal Executive Officer in publicly available
       state filings;

               b      the real estate account of the same nursing home, whose ownership entity
       he was also a minority member of and for which he was not the Principal Executive Officer
       in publicly available state filings; and

               c       his personal assets.

       88.     At the time of the Time of the Essence closing date (December 18, 2017), Mr.
Reigler was the sole member of FMTB BH LLC, the purchaser identified in the Contracts. Neither
Mr. Leifer, nor River Manor Corporation were members of FMTB BH LLC.

        89.    Furthermore, given the monies required to consummate the transaction relative to
the account balances of River Manor Corporation submitted by Plaintiff and the rules and
regulations governing the activities of licensed nursing homes in the State of New York, it would
be presumed that Mr. Leifer would have needed:

               a       Approval by the office of the Attorney General for the State of New York
       allowing such a substantial transfer of assets under the Attorney Generals duties to oversee
       the financial and operational conduct of nursing homes as it seeks to ensure the ability of
       nursing homes to deliver care consistent with the standards set forth by the requisite local,
       state and federal guidelines.

                b      A resolution by the Board of Directors of River Manor Corporation
       consenting to allowing a substantial transfer of operating assets, despite its ongoing
       operating expenses including payroll for its caregiver staff and cost of materials and facility
       utilization, which together constitute the costs of delivering care for its patients consistent
       with its regulatory requirements thereof.


                                                 25
                c       A solvency opinion or a comfort letter by a properly certified accounting or
        financial advisory firm attesting to the solvency of River Manor Corporation and the
        allowance of such a material transfer of operating assets to an unrestricted, unaffiliated
        third party entity under the presumed terms and conditions governing use of corporate
        assets outlined under credit agreements River Manor Corporation may be party.

       90.    Mr. Leifer has not and presumably cannot provide evidence of the aforementioned
approvals and consents.

         91.     The properties owned by Defendants are not sanctioned for any sort of healthcare
activities, thus the use of funds controlled by River Manor Corporation, a regulated nursing
facility, for the purchase of the Defendants properties would be for an unrelated activity.

       92.     It is important to further note, again, that Mr. Leifer is not identified as the Principal
Executive Officer of River Manor Corporation according to filings made with the New York
Secretary of State, Division of Corporations

        93.    Furthermore, it is important to note that River Manor Corporation and Mr. Leifer,
among others, together, were listed as the principal defendants in a matter brought before the
United States District of Court for the Eastern District of New York on August, 31, 2017 (which
was less than ninety days prior to the Time of the Essence Closing date of December, 18 2017) in
a class action compliant that alleged that River Manor Corporation had withheld “overtime
compensation, agreed upon wages, unlawful deductions, and other damages” for licensed practical
nurses (“LPNs”) employed by River Manor Corporation.

        94.     Additionally, Mr. Leifler lacked the personal funds to consummate the transaction.
The Plaintiff submitted financial statements for Mr. Leifler show an account balance of $62,075.82
as of December 18, 2017, well shy of the necessary funds to close on the five Contracts as
stipulated.

        L. Plaintiff was Participating in a Fraudulent Mortgage Scheme

       95.     As further evidence of the pretextual nature of the three rejection letters to the
default notices and evidence of a failed scheme to finance the closing as stipulated by the
Contracts, Defendants note the following:

              a       As previously mentioned, a Flip Contract was inadvertently sent to
        Defendants accidently by Plaintiffs mortgage broker;

               b      The Flip Contract had a closing date of December 18, 2017, the same Time
        of the Essence closing date stipulated by the Contracts and the associated Addendum
        Agreements;

              c       The Flip Contract listed the Sellers as: (i) Debtor; (ii) 1022 East 226 ST
        BH LLC, an entity organized by Abraham Weisel and which is affiliated with Joel
        Wertzberger based on publicly accessible records; (iii) 1057 Teller Avenue LLC, an entity
        which corporate records indicated was never registered or organized until February 23,


                                                   26
       2018, well over 60 days following the Time of the Essence Closing date of December 18,
       2017. The entity was organized by Abraham Weisel;

              d       Furthermore, public records indicate that 1057 Teller Avenue LLC never
       acquired the deed of the property that the Flip Contract purported would be sold by 1057
       Teller Avenue LLC until February 27, 2018.

        96.   Thus on December 18, 2017, one of the Sellers, namely 1057 Teller Avenue LLC,
was unregistered, unincorporated and did not have possession of the deed to the property (1057
Teller Avenue, Bronx, New York) to which it was supposed to confer to Purchaser pursuant to the
Flip Contract

      97.   Thus on December 18, 2017, the Flip Contract could not have possibly been
consummated as contemplated.

        98.     Clearly there was some issue with closing on 1057 Teller Avenue that prohibited
Plaintiff from to “bundling” that property with those belonging to Defendants as stipulated by the
Flip Contract

        99.     Additionally, Plaintiff was attempting to fraudulently obtain a mortgage, utilizing
a commonly known scheme whereby a corporate entity controlled by a party sells properties to a
separate corporate entity, controlled by that same party at a significantly inflated price all on a
single day. In so doing, the party in question is able to obfuscate the “true” purchase price of the
properties and instead use an inflated figure to obtain a mortgage. The inflated figure is construed
such that the mortgage obtained based on that inflated figure is enough to finance 100% of the
“true”, underlying purchase price of the properties. Such activities are expressly prohibited by
nearly all mortgage lenders under terms that specifically address transactions between “related
parties”. The Defendants put forth the following body of facts to substantiate its belief that Plaintiff
was attempting to orchestrate a similar scheme here:

             a      the Purchaser in the Flip Contract was noted as Beck/Morris Mazel, LLC
       which was organized by Joel Leifer on August 28, 2017;

               b      Thus the Seller and Purchaser of the Flip Contract share all of the same
       members, namely, Joseph Reigler for Debtor and Joel Wertzberger for the other two
       entities which collectively comprise Seller and Joel Leifer for Purchaser;

              c       Mr Abraham Weisel was the attorney for Seller, Mr. Izidor Mikhli was the
       attorney for Purchaser. Both were agents and co-counsel for Debtor;

               d     As has been represented throughout this matter, Joseph Reigler, Joel
       Wertzberger, Joel Liefer, Abraham Weisel and Izidor Mikhli are associates of each other
       and of the Debtor;

              e      the Flip Contract thus involved parties that were all associates or members
       of Debtor and was thus a contract by and between members and associates of Debtor;

               f       Debtor was party to the Contract to purchase properties from Defendants;

                                                  27
               g       The underlying purchase price of the five properties belonging to Defendant
       and the ultimate filed transactions of the other two properties included in the “bundle”
       identified by the Flip Contract was $4,534,000;

             h        The Flip Contract however listed a sale price of $6,965,000 on the very
       same day that the underlying properties were to be actually acquired for $4,534,000;

               i      It is important to note that the actual purchase price of the seven buildings
       ($4,534,000) dividend by the Flip Contract purchase price ($6,965,000) is exactly equal to
       sixty-five percent (65%). Sixty-five percent is the typical limit for privately originated
       hard money commercial loans;

              j       the Flip Contract was provided to Skyline Capital Group, a Brooklyn New
       York based licensed mortgage broker who, as evidenced by the email communication, was
       attempting to use the Flip Contract to obtain a hard money loan from commercial lenders;

               k       Clearly Debtor was attempting to use the mortgage fraud scheme as outlined
       above whereby it sells properties purchased on a single day for a certain “true” purchase
       price to a related entity controlled by the same party for a significantly inflated purchase
       price and using that inflated purchase price to obtain a mortgage in an amount exactly
       equivalent to 100% of the “true”, underlying purchase price. In so doing, Debtor and its
       members and affiliates were attempting to conduct a related party transaction to acquire
       real property without any capital of their own under false pretenses.

       M. Shortly after Plaintiff Defaulted on the Contracts, Defendants were able to
          Refinance the Properties with no Title Objections

        100. As evidenced in the public records, Defendants were able to refinance, with a new
third party lender, four out of the five properties owned by Defendants immediately following the
December 18, 2017. No adjustments were made to the title record for each of these properties prior
to those refinancing activities and after the December 18, 2017 date. Furthermore, Defendants
were able to tender, clear, insurable and marketable title to each of the relevant properties to the
new third party lender.

       101. The fifth property owned by Defendants, was later refinanced as needed upon
maturity of its existing mortgage. No adjustments were made to the title record for that property
from December 18, 2017 through the date of refinancing whereby a marketable and insurable title
was conferred to a new third party lender.

       N. Plaintiff cannot Purchase the Properties even if Awarded Specific Performance.

        102.    To date, Plaintiff does not have sufficient funds to close on the five properties at
issue herein.




                                                 28
8.     Issues of Law

       General Issues

       1.      Whether Plaintiff’s failure to appear for the closing on the Contracts on the TOE

date scheduled by Defendants, December 18, 2017, is fatal to Plaintiff’s claims for specific

performance and breach of contract. Lower v. Vill. Of Watkins Glen, 17 A.D.3d 829, 794

N.Y.S.2d 140, 142 (N.Y. App. Div. 3d Dep’t 2005); Madison Invs. v. Cohoes Assoc., 176

A.D.2d 1021, 1021-1022, 574 N.Y.S.2d 980 (N.Y. App. Div. 3d Dep’t 1991); Goetz v. Trinidad,

68 A.D.3d 688, 689, 91 N.Y.S.2d 513 (2d Dep’t 2019).

       2.      Whether Plaintiff’s attendance at the scheduled closing was excused as a matter of

law because of Defendants’ breach of contract or anticipatory breach. See above authorities.

       3.      Whether, Plaintiff was ready, willing and able to perform under the Contracts.

Friedman v. Kucher, 34 A.D.3d 726, 727, 826 N.Y.S.2d 104 (N.Y. App. Div. 2d Dep’t 2006).

533 Park Ave, Realty, LLC v. Park Ave. Bldg. & Roofing Supplies, LLC, 156 A.D.3d 744, 68

N.Y.S.3d 110, 114 (N.Y. App. Div. 2d Dep’t 2017); Zeitoune v. Cohen, 66 A.D.3d 889, 887

N.Y.S.2d 253, 255 (N.Y. App. Div. 2d Dep’t 2009).



Additional Legal Issues of Plaintiff

       1.      Whether the forfeiture of a down payment in excess of the contract price, as

would be the case here if Defendants prevail on liability, is not recoverable without a showing of

damages. See generally Pizzurro v. Guarino, 147 A.D.3d 879, 880, 47 N.Y.S.3d 103 (N.Y. App.

Div. 2d Dep’t 2017).




                                                29
        2.      Whether Plaintiff would be entitled as additional damages to use and occupancy

from December 18, 2017. Cohn v. Mezzacappa Bros., Inc., 155 A.D.2d 506, 508, 547 N.Y.S.2d

367, 369 (N.Y. App. Div. 2d Dep’t 1989).

        3.      Whether Plaintiff anticipatorily breached the Contracts by (i) failing to provide

Plaintiff with access to the properties, (ii) failing to satisfy title issues in advance of the closing,

(iii) misrepresenting the status of the commercial lease for 700 Beck Street, and (iv) failing to

have the 700 Beck Street, 1143 Forest Ave., and 1821 Topping Ave. properties vacant of

residential tenants as required by the Contracts, thereby relieving Plaintiff from performance

under the Contracts and rendering Plaintiff liable for specific performance and breach of

contract. Lower v. Vill. of Watkins Glens, supra; Huntington Mining Holdings, Inc. v. Cottontail

Plaza, Inc., 60 N.Y.2d 997, 459 N.E.2d 492, 471 N.Y.S.2d 267 (N.Y. 1983).

        4.      Whether Defendants breached the Contracts by (i) failing to provide Plaintiff with

access to the properties, (ii) failing to satisfy title issues in advance of the closing, (iii)

misrepresenting the status of the commercial lease for 700 Beck Street, and (iv) failing to have

the 700 Beck Street, 1143 Forest Ave., and 1821 Topping Ave. properties vacant of residential

tenants as required by the Contracts.

        5.      Whether Defendants are barred from relitigating issues of fact and law determined

by the Court in its Decision on Defendants’ motion for summary judgment.



Additional Legal Issues of Defendants

        1.      Whether Plaintiff is estopped from claiming any alleged breaches of the Contract

other than the breaches alleged in the Rejection Letters. Rode & Brand v. Kamm Games, Inc.,




                                                    30
181 F.2d 584, 587 (2d Cir. 1950); Engelbert v. Zeitlin, 2018 N.Y. Slip Op. 32703, 15 (N.Y. Sup.

Ct. 2018)

       2.      Whether Plaintiff is entitled to judgment against all of the Defendants for defaults

alleged to have been committed by one Defendant, where, as here, the Contracts are separate,

distinct, entered into with separate corporate entities, and do not contain cross default provisions.

       3.      Whether the allegations set forth in the Rejection Letters constituted material

defects that rise to the level of anticipatory repudiation of any of the Contracts.

       4.      Whether Plaintiff is entitled to specific performance in a real estate transaction

without establishing as a matter of law that it was ready, willing and able to close on December

18, 2017.

       5.      Whether Plaintiff may rely on the bank statement of a non-member LLC , which

operates as a nursing home, to establish that Plaintiff was ready, willing and able to close on

December 18, 2017.

       6.      Whether Plaintiff may rely on the bank statement of Mr. Joel Leifer, which shows

that there was insufficient funds in the account on the date of the time of essence closing on

December 18, 2017, to establish that Plaintiff was ready, willing and able to close on December

18, 2017.

       7.      Whether Plaintiff’s monetary damages on an alleged breach of a real estate

purchase contract is limited to the return of the deposit and out-of-pocket expenses.

       8.      Whether Plaintiff’s lack of sufficient funds to close on the Premises if awarded

specific performance precludes an award of specific performance. Pesa v Yoma Dev. Group,

Inc., 18 N.Y.3d 527, 533, 965 N.E.2d 228, 231, 942 N.Y.S.2d 1, 4 (2012); Internet Homes, Inc.




                                                  31
v. Vitulli, 8 A.D.3d 438, 439, 778 N.Y.S.2d 534, 535 (2d Dep’t 2004); Contro v. White, 176

A.D.2d 1052, 1053, 574 N.Y.S.2d 982, 983-84 (3d Dep’t 1991)

9.     Special Trial of Issues          The parties do not believe that the separate trial of any of

the issues is feasible and advisable.

10.    Previous Substantive Motions            On June 21, 2018, Defendants moved to dismiss the

adversary complaint pursuant to Fed. R. Civ. P. 12(b)(6), made applicable to this adversary

proceeding by Federal Rule of Bankruptcy Procedure 7012(b). Following oral argument on July

25, 2017, this Court denied the Motion to Dismiss on July 24, 2018. An Order denying the

Motion was entered August 2, 2018 (ECF # 15).

       On August 14, 2019, Defendants filed a motion, pursuant to Rule 56 of the Federal Rules

of Civil Procedure made applicable to this adversary proceeding by Rule 7056 of the Federal

Rules of Bankruptcy Procedure, for summary judgment on the Debtor/Plaintiff’s claims seeking

specific performance and related relief. Following oral argument on August 21, 2019, the Court

denied the Motion for Summary Judgment pursuant to an Order dated January 13, 2020.

11.    Witnesses       A list of Plaintiff’s witnesses and a brief summary of their anticipated

testimony appear on Schedule 11a. A list of Defendants’ witnesses and a brief summary of their

anticipated testimony appear on Schedule 11b.

12.    Experts         The parties are not calling expert witnesses at the trial of this action.

13.    Exhibits        A list of all exhibits stipulated to be admissible, and those additional

exhibits proposed by the parties appear on Schedule 13.

14.    Requested Evidentiary Rulings

       Plaintiff seek evidentiary rulings denying (1) the admissibility of matters pertaining to

the period preceding the execution of the contracts, June 19, 2017, as not material or relevant,



                                                  32
and barred by the parol evidence rule; (2) the admissibility of statements allegedly made by

Chichi Therapeutic Services Inc., the purported “commercial tenant” at the 700 Beck Street

property, and its officers, shareholders or directors, on the grounds of hearsay; (3) the

admissibility of any evidence supporting paragraphs 29-30 of Defendants’ Contentions of Fact,

as not material or relevant, and prejudicial; (4) the admissibility of the any evidence supporting

paragraphs 89-91 of Defendants’ Contentions of Fact, as lacking foundation and a matter of

expert testimony of which there is none; (5) the admissibility of any evidence supporting

paragraphs 93, 95-99 of Defendants’ Contentions of Fact, as not material or relevant, and

prejudicial; (6) the admissibility of any evidence supporting paragraphs 100-101 of Defendants’

Contentions of Fact, as not material or relevant; and (7) the admissibility of evidence proffered

by Defendants that is inconsistent with the Court’s Decision on Defendants’ motion for summary

judgment.

       Defendants seek an evidentiary ruling on the issue of whether Plaintiff is limited to the

alleged events of default enumerated in the letters written by Plaintiff’s counsel, Izidor Mikhli,

dated December 15, 2017 and delivered to Defendants’ counsel, by email dated December 18,

2017, from Abraham Weisel, purporting to reject the time of the essence closings (the “Rejection

Letters”). Specifically, the Rejection Letters identify specific grounds which Plaintiff alleged

justify its non-appearance at the TOE Closing. Pursuant to the “Mend the Hold” doctrine,

Plaintiff must be limited to the specific allegations contained in those letters as the alleged

grounds that excused Plaintiff’s default of the TOE closing.

15.    Trial Counsel           Counsel who will try the case for the respective parties are:

       For Plaintiff:          Joseph Zelmanovitz
                               Stahl & Zelmanovitz
                               747 Third Avenue, Suite 33B
                                New York, New York 10017

                                                  33
                                (212) 826-6422 or (due to Covid-19 situation) 917-763-8363

        For Defendants:         Brian J. Markowitz
                                Daniel Goldenberg
                                Goldstein Hall PLLC
                                80 Broad Street, Suite 303
                                New York, New York 10004
                                (646) 768-4100

16.     Estimate of Trial Time          Defendants estimate that the trial will take two (2) days.

Plaintiff estimates that the trial will take up to three (3) days.

17.     Trial Date      The Court has set down trial for June 10 and June 11, 2017 2020 (CEC).

Plaintiff believes that the length of the trial will depend on the successful implementation of the special

logistics being used for the trial as ordered by the Court on May 26, 2020.

18.     Miscellaneous           There are no other appropriate matters that will aid in the

disposition of the action.

19.     Modification of Order           IT IS FURTHER ORDERED that the Court may in order to

prevent manifest injustice or for good cause shown, at the trial of the action or prior thereto upon

application of counsel for either party, made in good faith, or upon motion of the Court, modify

this Pre-Trial Order upon such conditions as the Court may deem just and proper.




                                                                     ____________________________
 Dated: Brooklyn, New York                                                   Carla E. Craig
        August 31, 2020                                              United States Bankruptcy Judge
                                                   34
